Citation Nr: 0503206	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for leukemia, including 
as the residual of radiation exposure.

2.  Entitlement to service connection for leukemia, claimed 
as the residual of Agent Orange exposure.

3.  Entitlement to service connection for hepatitis C, 
claimed as the residual of Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active service from October 1955 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002.  The veteran testified at a Board 
Videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2003.

In October 2003 the Board remanded this matter for additional 
development, to include hearing clarification for the issue 
of entitlement to service connection for leukemia claimed as 
the residual of Agent Orange exposure.  The Board also 
determined that the issue of entitlement to service 
connection to leukemia in general, which had been previously 
denied, should be reviewed on a denovo basis due to 
liberalizing law which applies to the adjudication of claims 
based on radiation exposure.  

In July 2004 the veteran requested a Travel Board hearing for 
the issue of entitlement to service connection for leukemia 
claimed as the residual of Agent Orange exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that his leukemia was directly due to 
his inservice exposure to radiation.  In the alternative, he 
has argued that the leukemia was secondary to exposure to 
Agent Orange from service in Vietnam.  He also argued that 
his leukemia first manifested in service, but the doctors at 
the time did not recognize the symptoms in service, including 
fatigue and elevated white blood count service, and thus 
failed to properly diagnose the leukemia.  Regarding his 
hepatitis C, he alleges that this is the residual of Agent 
Orange exposure.  He also has submitted medical evidence 
dated in October 2001, suggesting that the hepatitis C might 
have been caused by blood transfusions used to treat the 
leukemia.  
    
Among the in service events alleged by the veteran to have 
resulted in radiation exposure included a time when he 
assembled two fissionable parts of a bomb while aboard a bomb 
bay of a B-47 bomber in 1958 and flew in the fallout cloud of 
a Russian atomic test in 1963.  He also indicated that he was 
exposed to radiation during a secret mission when a B-47 
loaded with nuclear weapons exploded in North Africa.  He 
indicated that a good deal of his work with atomic weapons 
was classified and that he had a top-secret clearance.  His 
service personnel records reflect that he served as a pilot 
and copilot aboard combat ready B-47 in 1958 and aboard 
combat ready B-52 bombers in the early 1960's and his DD-214 
shows training with handling nuclear weapons.  The veteran is 
also noted to have stated that prior to service, he worked in 
a nuclear facility in the early 1950's and may have been 
exposed to radiation then.  

His service personnel records also show that he served in 
Vietnam roughly between July 1966 and August 1968 with duties 
that included being a combat ready C-130 pilot aboard highly 
classified missions, as well as a commander in the Southeast 
Asia Airlift.  His awards include the Vietnam Service Medal 
and the Air Medal.  

The Board also notes that the veteran's service medical 
records did include complaints that included fatigue in 
December 1960.  Other findings included complaints of a 
"collapsed feeling" in August 1967 and labs showing a white 
blood count of 15,000 in October 1967.  He was assessed with 
diabetes mellitus, adult onset in a September 1968 Medical 
Board, with an onset date of January 1968.  He was evaluated 
for a "blood disorder" in October 1968.

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements unfortunately 
requires a second remand in this matter.

A crucial element of this case is the question of the amount 
of radiation dosage received by the veteran while on active 
duty.  Findings from the veteran's service personnel records 
reflect that the veteran's active duty did include service 
aboard combat ready B-47's and B-52's.  He is also noted to 
have had top-secret clearances and operated on secret 
missions.  However, attempts to verify dosage amounts have 
not been successful.  A March 1978 letter from the Director, 
Identification and Records Development Service noted that 
during normal handling of nuclear weapons individual exposure 
time was controlled by technical order to insure against over 
exposure of radiation to personnel.  A letter date stamped in 
March 1978 by the Assistant for Medical Research and 
Standardization, Office of the Surgeon General revealed that 
there was one entry of zero exposure in the USAF Master 
Exposure Registry for a film badge issued March 22-23 1958 to 
an individual with the same last name as the veteran, in 
Okinawa, Japan.  There was no other record of exposure to 
ionizing radiation.  

This finding was last addressed in August 2002 in a 
memorandum, which addressed a Response for Radiation Dose 
Information and clarified that no records of internal or 
external radiation exposure were found for the veteran.  

Since the issue of radiation dosages were last addressed, the 
National Research Council (NRC) published a report on May 8, 
2003 that found that the methods used by the Defense Threat 
Reduction Agency (DTRA) to calculate upper bound dose 
estimates for both internal and external doses was highly 
uncertain.  See Claims Processing Involving Radiation 
Exposure Policy Guidance, Compensation and Pension Service, 
July 3, 2003. Since then, DTRA has been recalculating all 
dose estimate requests received prior to May 8, 2003.  The 
ROs have been directed to send cases back to DTRA for a 
reconstructed dose estimate if the radiation exposure claim 
falls within the purview of 38 C.F.R. § 3.311 and the 
reconstructed dose estimate letter predates May 8, 2003.

Because the most recent documentation addressing radiation 
dosages predate May 8, 2003, a remand is indicated including 
contacting the DTRA to include if feasible, obtaining a 
dosage estimate from DTRA to be obtained under the new 
methodology.

Moreover, in light of the questions surrounding Agent Orange 
exposure as a possible cause for his leukemia as well as the 
veteran's contentions that he began having symptoms of 
leukemia in service that were misdiagnosed, a VA opinion is 
indicated.

Finally, in a July 2004 letter, the veteran requested a 
Travel Board hearing for his claim of entitlement to service 
connection for leukemia, to include as secondary to Agent 
Orange exposure.  

To ensure full compliance with duty to assist and due process 
requirements, the case is REMANDED for the following 
development:

1. The BVA AMC should forward the claims 
file to the Defense Threat Reduction 
Agency (DTRA) to obtain  information 
regarding the veteran's possible exposure 
to radiation in service, including if 
possible, a dosage estimate using the 
revised methodology for calculating 
reconstructed dosage estimates.  The 
information to be reviewed includes the 
veteran's contentions that he assembled 
two fissionable parts of a bomb while 
aboard a bomb bay of a B-47 bomber in 
1948 and flew in the fallout cloud of a 
Russian atomic test in 1963, records from 
the veteran's service personnel records 
showing that he served as a pilot aboard 
B-47 and B-52 bombers in the 1950's and 
1960's and other service personnel 
records such as his DD-214 showing 
training with handling nuclear weapons.  
Also to be reviewed are the 
correspondences between the United States 
Air Force Assistant for Medical Research 
and Standardization and the Director of 
Identification and Records Development, 
date stamped in March 1978 discussing the 
veteran's possible levels of exposure to 
radiation.  

2. Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1). See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).

3.  After completion of #1-2 above, VBA 
AMC should request a VA opinion to 
ascertain the nature and severity (SC) of 
the veteran's claimed leukemia.  The 
entire claims folder and a separate copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Does the veteran currently have 
leukemia?  If not, what, if any, is the 
current nature of any residuals of 
leukemia?

(b) Is it at least as likely as not that 
leukemia or residuals, if present, had 
its onset in service or became manifest 
within a year from discharge in February 
1969?  The examiner should address any 
findings of significance in the service 
medical records when addressing this 
question. 

(c)  Is it at least as likely as not that 
leukemia or residuals, if present, is 
etiologically related to any is 
etiologically related to any incident in 
service to include exposure to Agent 
Orange or ionizing radiation while 
inservice?  In answering the question 
regarding radiation, the examiner should 
note any official records documenting 
radiation exposure, or lack thereof.

The examiner should present all findings 
and opinions and the reasons therefore, 
in a clear, comprehensive and legible 
manner on the examination report.

4.  After # 3 above, the veteran should 
be afforded a VA liver disorders 
examination to review and to obtain an 
opinion as to the nature, extent of 
severity, and etiology of any current 
hepatitis C disability, which may be 
present.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must also review and address the 
post service records.  The examiner 
should review the veteran's complete 
medical history, and upon doing so answer 
the following questions:

(a) Does the veteran currently have 
hepatitis C?  If not, what, if any, is 
the current nature of his liver 
disability?

(b) Is it at least as likely as not that 
hepatitis C, if present, is etiologically 
related to any incident in service or 
otherwise had its onset in service?  

(c)  Is it at least as likely as not that 
hepatitis C, if present, is etiologically 
related to any treatment for leukemia 
after service? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. The examination report must be 
legible.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is in 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated. Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The VAMC should schedule the veteran 
for a Travel Board Hearing in connection 
with this appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




